DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II drawn to Figures 2-4 and claims 1-4 and 14 in the reply filed on 12/28/20 is acknowledged (see the attached interview summary with regard to the new groupings for the election of species requirement).
The traversal is on the ground(s) that claim 1 is generic to all of the species of Figures 1-9 while claim 5 is generic to the species of Figures 7-9..  With regard to claim 1, Examiner agrees with Applicant that claim 1 is generic to all of the species.  With regard to claim 5, Applicant’s argument is moot as claim 5 has been canceled by Applicant.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because in Figure 1, drawing element 190 should be designated as drawing element --192-- to designate the lanyard/leash.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 34, line 8 – replace “collar” after “shaped” with --collars--.
Paragraph 39, line 1 – replace “FIG. 4-6” with --FIG. 1 and 5-6--.
Paragraph 39, line 7 – bold “120” to maintain consistency in the specification.
Paragraph 39, line 16 – replace “ends 182” with --end 182--.
Paragraph 39, line 19 – replace “rod 182” with --rod 181--.
Paragraph 39, line 20 – replace “radial abutment 120” with --first radial abutment 111--.
Paragraph 40, line 9 – replace “FIG. 4” with --FIG. 1--.
Paragraph 41, lines 7-8 – replace “C-ring 120” with --C-shaped collar 120--.
Correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 7 – replace the semi-colon after “by” with a colon.
Line 11 – replace the semi-colon after “including” with a colon.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the collar having the hinged lever” in line 23.  It is not clear what Applicant is trying to recite with regard to the “hinged lever”.  Applicant has recited a “hinge” and a “lever” but has not recited a “hinged lever”.  As it is not clear what Applicant is trying to recite, Examiner will interpret this claim as best understood.

Claim 14 recites “wherein the latch receiving means is a receiving notch in a side of the first radial abutment that is opposite from the second radial abutment and a distal end of the rigid wire loop engages the receiving notch to secure the first and second radial abutments in a closed position”.  What is Applicant reciting as “the rigid wire loop”?  Applicant has only previously 
As it is not clear to Examiner what Applicant is trying to claim with regard to claim 14 and the metes and bounds of the claim cannot be determined, no further treatment of the merits of claim 14 has been set forth.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heelan, Jr. et al U.S. Patent No. 7,828,340.

With regard to claim 1, Heelan, Jr. et al disclose a pipe attachment clamp comprising:

b)  a hinge coupling (at 20) at a distal end of each collar to the distal end of the other collar, in which the collars are disposed primarily in a first plane,
c)  an adjustable coupling for connecting a proximal end of each collar, the adjustable coupling being formed by;
i)  a first radial abutment (at 50) from a proximal end of a first collar of the pair of collars, the first radial abutment being shaped to provide a latch receiving means (at 48),
ii)  a second radial abutment (at 90) from a proximal end of a second collar of the pair of the collars including;
(1)  a hinge (at 92),
(2)  an armature (at 42) having a proximal end and an opposing distal end and that is connected to the hinge at the proximal end to rotate in the first plane via the hinge,
iii)  a lever (at 24) connected at a proximal end to the distal end of the armature and having a distal end opposing the proximal end,
iv)  a latch (at 46) having a proximal end for extending over the first radial abutment and engaging the latch receiving means (see Figure 2), wherein the latch is connected in rotary engagement to the lever to secure the first and second radial abutments in a closed position when the distal end of the lever is pivoted toward the second collar to a latched position to secure each collar to the other at the proximal ends thereof,

vi)  a locking pin (at 114) for insertion in the overlapping first eyelet and second eyelet.
Note: the pair of opposing flanges of pipes are not a part of the claimed invention.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 2, the prior art of record does not teach or suggest wherein the locking pin is attached with a flexible leash to the clamp in combination with the pipe attachment clamp of claim 1.

With regard to claims 3-4, the prior art of record does not teach or suggest wherein the locking pin is coupled to a ring for grasping and removal in combination with the pipe attachment clamp of claim 1.

Conclusion
Eastman, Pastva, Peacock, Reeder, Hendrickson, and Wu are being cited to show other pipe attachment clamps with a pair of collars, a hinge coupling, and an adjustable coupling with first and second radial abutments, a lever and a latch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FANNIE C KEE/Examiner, Art Unit 3679